Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Juan Evangelista Castro petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his 28 U.S.C.A. § 2255 (West Supp.2009) motion. He seeks an oi"der from this court directing the district court to act. Our review of the docket sheet reveals that the district court recently dismissed Castro’s § 2255 motion. Accordingly, because the district court has .recently decided Castro’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.